PER CURIAM.
We reverse the final judgment of dissolution because the amount of child support does not comply with the applicable statutory support guidelines. The record reflects that an incorrect figure was used in computing the father’s income which did not reflect his most recent raise. We recognize that this error was apparently an oversight by counsel and was not drawn to the attention of the trial court. Nevertheless, it is clear that the parties and the court intended that the figure used would be the correct guidelines calculation.
Additionally, it is undisputed that the judgment should be amended to require payment of alimony and support through the court depository.
In all other respects, the judgment is affirmed. We remand for modification of the judgment accordingly.
HERSEY, STONE and KLEIN, JJ., concur.